Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

1) Claim 29, line 1, change “The management device” to – The readable non-volatile storage medium – 

2) Claim 30, line 1, change “The management device” to – The readable non-volatile storage medium – 

3) Claim 31, line 1, change “The management device” to – The readable non-volatile storage medium – 



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-3, 6-9, 13-16, 29-31 are allowed in light of the amendments and the Applicant Arguments/Remarks made in the amendment filed on 03/07/2022. Further the prior art of record, alone or in any combination, does not teach or suggest the invention recited in independent claims 1, 13, 16, since, among other things, the prior art of record does not teach or suggest claimed features relating to a method and/or device comprising: determining, by the management device based on the network status of the controlling device, the device identifier of the controlled device, and the indication information of the target operation, a permission for performing the target operation by the controlled device, and wherein the determining, by the management device based on the network status of the controlling device, the device identifier of the controlled device, and the indication information of the target operation, permission for performing the target operation by the controlled device comprises: determining, by the management device based on the device identifier of the controlled device and the network status of the controlling device, permission for performing various operations by the controlled device when the controlling device is in the network status; and determining, by the management device in the permission for performing the various operations by the controlled device and based on the indication information of the target operation, the permission for performing the target operation by the controlled device when the controlling device is in the network status, wherein the target operation is a website access operation, the indication information of the target operation comprises . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU T NGUYEN whose telephone number is (571)272-2424. The examiner can normally be reached M-F 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on (571) 272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TU T NGUYEN/Primary Examiner, Art Unit 2453                                                                                                                                                                                                        03/11/2022